                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

NEIL REYES"

                  Plaintiff',
                                                                         No. 18-cv-2065
         V.
                                                                         Hon. Charles R. Norgle
DEPUTY CHIEF BOBBY WALKER. et al..

                  Defendant.


                                            OPINION AND ORDER

         Plaintiff Neil Reyes ("Plaintiff') brings the instant action against Deputy Chief Bobby

Walker ("Walker"), Commander Todd Law ("Law"), and Soo Line Railroad Company d/b/a

Canadian Pacific ("Canadian Pacific"), (collectively, "Defendants") for their alleged torlious

conduct. Belore the Court is Defendants Walker and Law's motion to dismiss Counts I-V of

Plaintiff s First Amended Complaint ("FAC") pursuant to Federal Rule of Civil Procedure

l2(bx6).

                                            I.    BACKGROUNDI

         Plaintiff, an Asian male, was a police officer for Soo Line Railroad, a United                          States

subsidiary of Canadian Pacif-rc. Plaintiff worked at Canadian Pacific's Bensenville Intermodal

Terminal ("Bensenville Terminal") located in Franklin Park, Illinois. Canadian Pacific's Police

Services ("Canadian Pacific Police")             is a railway law enforcement agency. Plaintiff                  began

working with Canadian Pacific Police in 2010 as a special agent and was promoted to sergeant in

2012.ln his role a railway law enforcement agent, Canadian Pacific issued Plaintiff a tirearm. At

all relevant times, the Bensenville Terminal had the only minority special agents in the entire

I For the purposes of a Rule I 2(bX6) rnotion, the Cour-t accepts all well-pleaded facts in the FAC as true. Burke v.
401 N. Wabash Venture. LLC,7l4 F.3d 501, 504 (7th Cir. 2013).
United States. In2016, Walker was the highest-ranking railway officer in the United States and

Law was the commander to whom Plaintiff reported.

       Plaintiff alleges that he received disparate treatment compared to the sergeants who were

white. This treatment included completing menial tasks, e.g., made to go to the grocery store to

purchase drinks and refreshments, pick up donuts, take Law's vehicle to the carwash, and act as

a personal valet for the Walker family. Plaintiff also alleges that Law told him that "white males

with blonde hair and blue eyes would typically be more successful in the workplace" and that

Plaintiff should read some books to improve his other strengths. FAC at flfl 145, 146.

       Plaintiff fuither avers that after he was promoted to sergeant, his compensation         and

benefits were less than his non-Asian counterparts. Plaintiff also received less vacation time than

his non-Asian counterparts. Plaintiff claims that Bruce Nichols, a white male and subordinate     of

Plaintiff, had less experience and yet received more vacation time, as well as other fringe

benefits. Additionally, Plaintiff was assigned responsibilities that his non-Asian predecessors

were not required to complete despite all those predecessors being paid significantly more.

       On November 9, 2016, Plaintiff had a conversation with Law to discuss              Canadian

Pacific's new policy that special agents would not be allowed to hold secondary employment.

FAC Ex. D, at 8. Plaintiff had requested an extension of time before the new policy applied to

him because he and his wife were expecting a child. Canadian Pacific denied Plaintiff s request.

Plaintiff told Law that as a result of the denial of his extension request, he was stressed out. Law

allegedly suggested that Plaintiff start his vacation early, which was planned for the following

week. Plaintiff said "[he] could not afford to go on vacation and that [he] would be better off   if
he jumped   in front of a train and won the [Canadian Pacific] lottery (the "Train Statement"). Id.

Plaintiff avers that this was a common joke among Canadian Pacific Police. After the Train
Statement, Plaintiff states that he continued     to converse with Law and began to discuss the

unequal pay and treatment Plaintiff faced compared          to white   sergeants at Canadian Pacific

Police.   At this point, Law     ended the conversation and drove Plaintiff home, before his shift

ending.

          After dropping Plaintiff off, Law approached Walker to discuss Plaintiff and               his

statement about jumping in front of a train. Plaintiff claims that at this time Law and Walker

conspired to make false statements about Plaintiff, i.e., he is suicidal, with the intent to discredit

him and get him terminated from Canadian Pacific. Around 3 p.m. on November 9, 2016, Law

told Jesus Ramos ("Ramos") and Ben Pepich ("Pepich") that Plaintiff was suicidal, that he had

threatened to   kill himself,   and that he was sent home early as a result. Within days Plaintiff     s


Canadian Pacific Police issued firearm was taken from him and he was placed on leave. Law

informed Plaintiff that he would be required to undergo an assessment of his fitness in order to

return to work.

          On November 21,2016, Plaintiff completed his fitness assessment, which concluded that

Plaintiff was emotionally stable and could return to work without restriction. On November 23,

2016, Canadian Pacific informed Plaintiff that it had received his paperwork and forwarded it to

Law. On December 21, 2016, Plaintiff was informed that he exceeded his 2016 performance

objectives. However, on January 4,2017, Plaintiff was terminated. Plaintiff states that he was not

afforded any pre or post-deprivation procedures, as he was entitled to. Plaintifl claims that Law

and Walker had an active role in the decision to terminate Plaintiff s employment, and that they

were motivated to do so on the basis          of Plaintiffs   race and   in   retaliation for Plaintiffs

complaints of discrimination.
         In 2076, Plaintiff also worked part-time at Triton College as a security officer. On or

around December 21,2016, Plaintiff alleges Law called Plaintiffs supervisors at Triton College

(the "Triton Supervisors") and informed them that Plaintiff was on leave with Canadian Pacific

and that Plaintiff was suicidal. Plaintiff alleges that Law contacted Plaintiff s supervisors with

the intent to get Plaintiff terminated from Triton College.

         Plaintiffls FAC sets forth five counts against Defendants Law and Walker; and five

separate counts against Canadian Pacific. Plaintiff alleges that Law and Walker engaged in:

conspiracy     to commit defamation per se (Count I); tortious interference with an economic

advantage (Count        II); intentional infliction of emotion distress ("IIED") (Count III); false light

invasion of privacy (Count IV); and violations of 42 U.S.C. $ 1981 (Count V). Defendants Law

and Walker now move to dismiss Counts              I   through   V of Plaintiffs FAC   pursuant to Rule

12(bX6).

                                            TI.   ANALYSIS

A.   Standard of Review

         A motion under Rule 12(b)(6) tests the sufficiency of the complaint under the plausibility

standard, Bell Atlantic Corporation v. Twombly, 550 U.S. 544,570 (2007), not the merits of the

suit. Gibson v. City of Chicago,9l0F.2d 1510, 1520 (7th Cir. 1990) (citation omitted). "[A]

plaintiffs claim need not be probable, only plausible: 'a well-pleaded complaint may proceed

even   if it strikes   a sawy judge that actual proof of those facts is improbable, and that a recovery

is very remote and unlikely."' Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930,

935 (7th Cir.2012) (quoting Twombly, 550 U.S. at 556). o'To meet this plausibility standard, the

complaint must supply 'enough fact to raise a reasonable expectation that discovery will reveal

evidence' supporting the plaintiff s allegations." Id. at 935. (quoting Twombly, 550 U.S. at 556).



                                                       4
In deciding a Rule 12(bX6) motion, the Court              accepts as true     all well-pleaded facts in    a


plaintifls complaint and draws all reasonable inferences in his favor. Burke, 714F.3d at 504

(citations omitted). "[T]he complaint must describe the claim in sufficient detail to give the

defendant fair notice   of what the claim is and the grounds upon which                  rests." EEOC v.

Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007).

B. Law's Statements are Defamatory          Per Se

       Plaintiff claims that Law and Walker conspired to commit defamation per se against him

with the intention to get Plaintiff terminated from Canadian Pacific. Before addressing the

conspiracy allegation of Count I, the Court turns to whether the alleged statements that Law

allegedly made to Ramos, Pepich, and the Triton Supervisors were defamatory per se. "To make

out a claim for defamation, the plaintiff must set out sufficient facts to show that the defendants

made a false statement conceming him, that there was an unprivileged publication to a third

party with fault by the defendant, which caused damage to the plaintiff." Krasinski v. United

Parcel Serv.. Inc., 530 N.E.2d 468, 471      (Ill.   1988).   "A   statement is considered defamatory   if it
tends to cause suchharm to the reputation of anotherthat            it lowers thatperson inthe   eyes of the

community or deters third persons from associating with him." Kolegas v. Heftel Broad. Corp.,

607 N.E.2d   20r,206 (1992)

       To state a claim for defamation per se the alleged defamatory statements must fall into

one of four categories: "(1) words that impute the commission of a criminal offense; (2) words

that impute infection with a loathsome communicable disease; (3) words that impute the inability

to perform or want of integrity in the discharge of duties or office or employment; or (4) words

that prejudice a party, or impute a lack of ability, in his trade, profession or business." Swick v.

Liautaud, 662 N.E.2d 1238, 1245     (lll.   1996). With defamation per se "[t]he words themselves
are considered to be so obviously and inevitably hurtful to the plaintiff that damage to his

reputation may be presumed." Mittelman v. Witous, 552 N.E.2d973,982 (1989).

       Here, Plaintiff alleges that Law informed Pepich, Ramos, and the Triton Supervisors that

Plaintiff was suicidal, he had threatened to kill himself, and that he was sent home early as a

result. Plaintiff argues that these statements imputed an inability to perform his duties, or

imputed his lack of ability to perform. See Pippen v. NBCUniversal Media. LLC ,734 F.3d 610,

613 (7th Cir. 2013) (explaining that inability to perform his duties "seems to imply some sort   of

on-the-job malfeasance" whereas lack of ability to perform "covers suitability for a trade or

profession."). Defendants respond by arguing that the alleged statements are not defbmatory

because they relate   to PlaintifPs character, not his job performance. Cody v. Harris, 409 F.3d

853, 858 (7th Cir. 2005) (Generally, "attacks related to personal integrity and the character have

not been deemed defamatory per se.").

       For the purposes of this motion, the Court disagrees with Law and Walker's argument.

As alleged, Law informed Pepich, Ramos, and the Triton Supervisors that Plaintiff was sent

home early because he was suicidal. These statements convey that Plaintiff was unable to

perform his required job duties because he was suicidal, and thus he was relieved of his duties

and sent home early. The events after Plaintiff made the Train Statement further support this

interpretation. After Plaintiff made the Train Statement, Law and Walker took away Plaintiff     s


Canadian Pacific Police issued firearm and placed him on leave. While on leave, Plaintiff

received a letter stating that since he was in a "safety sensitive position" he would need to be

cleared by a treating medical provider prior to returning to work. FAC, Ex. D, at 8. Plaintiff's

allegations sufficiently demonstrate that Law's statements that Plaintiff was suicidal imputed his

ability to perform his job. See Ha),nes v. Alfred A. Knopf. Inc., 8 F.3d 1222, 1226 (7th Cir.
1993)   ("Illinois courts (and federal courts when interpreting Illinois law) have been quick to find

implications of criminal conduct or of employee or business misconduct in statements that might

have seemed susceptible of an interpretation that would have taken them out of the per                se


categories.") (internal citation omitted) (citing cases). Accordingly, Plaintiff has sufficiently

alleged that Law's statements were defamatory per se.

        Next, Law and Walker argue that even      if Law's   statements qualify as defamation per se

category, Plaintiff fails to demonstrate that Law's statements were unprivileged. This argument

is not well taken in a Rule l2(bX6) motion. "A qualified privilege is an affirmative defense to        a


defamation claim." Babb v. Minder, 806 F.2d 749,753 (7th Cir. 1986). "[The Seventh Circuit

has] held many times that, because complaints need not anticipate defenses, Rule l2(bX6) is not

designed for motions under Rule      8(c)(l)." Richards v. Mitsheff, 696 F.3d 635, 637 (7th Cir.

2012). As such, "there is no need for a plaintiff to plead facts showing that a communication is

not privileged in order to properly allege a cause of action for defamation." Walker v. Braes Feed

Ingredients. Inc., No. 02 C 9236,2003 U.S. Dist. LEXIS 25108, at*22 (NI.D. Ill. Apr. 3,2003).

Where the complaint affirmatively shows the statement is protected by privilege, a motion to

dismiss may raise the issue of privilege. However, there has been no such showing here. See

Beasle),   v. St Mar),'s Hospital,558 N.E. 2d 677 (lll.      1990) (similar facts). Moreover,   it    is

incumbent upon the Defendant to show a qualified privilege. Coqhlan v. Beck, 984 N.E.2d 132,

147 (Itt. App. 2013).

        Turning now to the conspiracy element of Count I, Plaintiff alleges that Law and Walker

conspired to make false statements about Plaintiff. The elements of a civil conspiracy are:     (l)   a

combination of two or more persons, (2) for the purpose of accomplishing by some concerted

action either an unlawful purpose or a lawful purpose by unlawful means, (3) in the furtherance
of which one of the conspirators committed an overt tortious or unlawful act. Fritz v. Johnston,

807 N.E.2d 461, 470      (Ill. 2004). Plaintiff   alleges that Law and Walker met on November 9,

2016, between l:00 p.m. and 3:00 p.m. and agreed            to make deceitful     statements regarding

Plaintiff. The aim of these statements was to get Plaintiff terminated from Canadian Pacitic. Law

and Walker desired to terminate Plaintiff based on     Plaintiff s race and in retaliation for Plaintiff   s


complaints of discrimination. In furtherance of this agreement, Law told Ramos and Pepich that

Plaintiff was suicidal and was sent home as a result. Further, for the purposes of a claim for civil

conspiracy,   it is sufficient   that only Law made the defamatory remarks. American Hardware

Mfrs. Ass'n v. Reed Elsevier. Inc., No. 03 CY 9421,2010 WL 55708, at 10 (N.D. Ill. Jan. 4,

2010) ("Liability for   civil conspiracy is joint and several, and only one tortfeasor need commit

the overt act in order for bother parties to be liable for civil conspiracy[.]"). These allegations,

viewed in the light most favorable to Plaintiff, are sufficient to allege a conspiracy to defame

Plaintiff.

        However, Plaintiff fails to allege a conspiracy to defame against Walker as it pertains to

the alleged statements Law made to the Triton Supervisors. Plaintiff does not allege any

agreement between Walker and Law to make deceitful statements to the Triton Supervisors.

Thus, Law's alleged defamatory statements to the Triton Supervisors are actionable as it pertains

to Law but not Walker. Plaintiff has sufficiently alleged conspiracy to defame against both Law

and Walker with regard to the alleged defamatory statements Law made to Canadian Pacific

employees.

C. Law Intentionally Interfered with Plaintiff s Employment with Triton College

        In Count II, Plaintiff alleges tortious interference with economic advantage against Law

and Walker. To state a claim for tortious interference with prospective economic advantage,
Plaintiff must show: "(1) a reasonable expectancy of entering into a valid business relationship,

(2) the defendant's knowledge of the expectancy, (3) an intentional and unjustified interference

by the defendant that induced or caused a breach or termination of the expectancy, and (4)

damage     to the plaintiff resulting from the defendant's interference." Borsellino v. Goldman

Sachs Grp.. Inc. , 477 F.3d 502, 508 (7th   Cir. 2007) (citing Voyles v. Sandia Morteage Corp.,75l

N.E.2d 1126, ll33-34 (Ill. 2001)). A reasonable expectation of continued employment can be

the basis for a tortious interference in business relationship claim. Redd v. Nolan, 663 F.3d 287,

291 (7th   Cir.20ll);   see James   v. Intercontinental Hotels Gm. Res.. Inc., No.09-CV-781,2010

WL   529444, at 3 (N.D.     Ill. Feb. 10, 2010) ("ln Illinois, the terms otortious      interference with

business relations' and 'tortious interference       with prospective economic advantage'             are

interchangeable.").

       Plaintifls alleged at will employment with Triton College creates a                    reasonable

expectation of continued employment. Anderson v. Anchor Ors. for Health Maint., 654 N.E.2d

675,685 (lll. App. 1995) ("Until terminated, the relationship created by a contract terminable at

will is subsisting and will presumptively continue in effect     so long as the parties are satisfied.");

Kemper v. Worcester, 435 N.E.2d 827 , 831      (lll. App.   1982) (holding that an at   will employment

relationship is sufficient to support an action for tortious interference). Plaintiff alleges that Law

intentionally interfered with Plaintiff s employment with Triton College when he told the Triton

Supervisors that Plaintiff was suicidal and on leave from Canadian Pacific. Defendants argue that

Plaintiff fails to sufficiently allege that Law's statements caused Plaintiff to be suspended by

Triton College. The Court disagrees. Plaintiff alleges that shortly after Law's statements to the

Triton Supervisors, Plaintiff was placed on indefinite suspension from Triton College. The Court

finds that the temporal relationship Plaintiff alleges is sufficient to infer causation to withstand
the present motion to dismiss. In re Rust-Oleum Restore Mktg.. Sales Practices          &   Prods. Liab.

Litig.,   155 F. Supp.   3d772,815 (N.D. I11.2016) ("[A] finding of proximate cause is generally a

fact question for the jury and less amenable to resolution on a motion to dismiss."). The Court

finds that Plaintiff has sufficiently alleged tortious interference with economic advantage against

Law.

          However, similar to Count I, Plaintiff fails to sufficiently allege tortious interference with

economic advantage against Walker. Plaintiff does not allege that Walker took any action to

contact Triton College or otherwise intentionally interfere with Plaintiffs employment with

Triton College. For these reasons, Count II as it pertains to Walker is dismissed with prejudice.

D. Law and Walker's Alleged Conduct was not Extreme and Outrageous.

          Plaintiff claims that Law and Walker conspiring and working together to get Plaintiff

fired was extreme and outrageous with the intent to inflict emotion distress upon Plaintiff.

"Under Illinois law, a plaintiff may recover damages for intentional infliction of emotional

distress only    if   she establishes that   (l)   the defendant's conduct was truly extreme        and

outrageous; (2) the defendant intended to inflict severe emotional distress (or knew that there

was at least a high probability that its conduct would cause severe emotional distress); and (3)

the defendant's conduct did in fact cause severe emotional distress." Richards v. United States

Steel, 869 F.3d 557, 566 (7th Cir. 2017) (citing Feltmeier v. Feltmeier, 798 N.E.2d 75, 80 (lll.

2003). To establish the first element, Plaintiff must show the conduct as 'oso outrageous in

character and     so extreme in degree, as to go beyond all possible bounds of                   human

decency."Oatesv. DiscoveryZone, Il6F.3d             Il6l,   1174(7thCir.1997). "Itisclearthatthetort

'does not extend to mere insults, indignities, threats, annoyances, petty oppressions, or other

trivialities." Schweihs     v.   Chase Home Fin..     LLC, 77 N.E.3d 50, 63 (lll. 2016) (quoting


                                                     10
Restatement (Second)   of Torts $ 46 cmt. d), nor conduct that is "inconsiderate, rude, vulgar,

uncooperative, unprofessional and unfair." Oates v. Discovery Zone, 116 F.3d 1161,           ll74 (7th
Cir. 1997). Rather, IIED is reserved for conduct that is to "be regarded as atrocious, and utterly

intolerable in a civilized community." Schweihs, 77 N.E.3d at 63 (emphasis added).

       Plaintiffs IIED claim arises from alleged conduct that occurred in the employment

setting. "Liability for emotional distress   ...   as a common-law tort, is even more constrained in

the employment context." Richards v. United States Steel, 869 F.3d 557, 567 (7th Cir. 2017).

"lllinois courts have limited recovery to    cases   in which the employer's conduct has been truly

egregious." Id. (citing Van Stan v. Fancy Colours         & Co.,   125 F.3d 563, 568 (7th Cir. 1997)).

"[T]he circumstances surrounding a typical or even an atypical employment dispute will rarely

rise to the level of outrageous conduct." Mazeika v. Architectural Speciality Prods., No. 05 C

415,2005 U.S. Dist. LEXIS 1553 I , at 14 Of .D. Ill. July 26,2005) (emphasis added).

       Here, Plaintiff.s his allegations do not amount to extreme and outrageous conduct. In his

Response, Plaintiff first argues that Law and Walker inflicted emotional distress by requiring

him to perform menial tasks, such as picking up coffee and donuts, washing Law's car, and

chauffeuring Walker's family. Pl. Resp. at 7. While such conduct may be unfair, insulting, or

grounds for indignation,   it   does not amount to extreme and outrageous conduct. See Oates, 116

F.3d at 1174 (affirming dismissal of an African American plaintifls IIED claim where his

supervisor refused to remove a picture of a monkey with the plaintiff s name written above after

concluding the refusal was not "truly extreme and outrageous."); Harriston v. Chicaeo Tribune

Co., 992 F.2d 697, 703 (7th Cir. 1993) (affirming dismissal of IIED claim where plaintiff was

not allowed to supervise white subordinates, was reprimanded for no reason, forced out of her

management position, falsely accused of having poor sales, was threated with discipline, had her



                                                     l1
telephone call monitored through use of eaves-dropping device, and had management ignore her

concerns for her property and safety after her vehicle was damaged on company property);

Briegs v. N. Shore Sanitary Dist.,9l4 F. Supp. 245,252 (N.D.             Ill.   1996) (holding that the

plaintiff s co-employees' conduct of hanging a racist doll in the plaintiff      s   office, subjecting her

to racial slurs, excluding her from office social activities, placing her on probation, and refusing

to train her properly was deplorable, but not a sufficient basis to sustain an IIED claim).

       Plaintiff also alleges that Law and Walker's defamatory statements and his subsequent

termination support his claim       for IIED. The Court      disagrees. First, regarding the alleged

defamatory statements, under Illinois Law, a Plaintiff s claim of IIED generally cannot rest upon

a defendant's alleged defamatory statements. Fields v. Jackson, No. 16 C 1961, 2017 WL

4150682, at 5 (N.D.    Ill.   Sept. 19,2017) (citing Cook v. Winfrey, 141 F.3d 322,331 (7th Cir.

1998) ("[Defamatory] statements generally do not clear the high hurdle                   for extreme and
outrageous conduct."). The court in Fields determined that the defendant's social media posts

accusing the plaintiff of committing criminal acts, calling her pejorative names and a con artist,

were offensive and distressing, but not so extreme and outrageous to sustain an IIED claim.

Fields, 2017 WL 4150682, at 6. Here, the Court finds that Law and Walker's alleged defamatory

statements are comparable       to those in Fields. and likewise, do not qualify as extreme            and

outrageous conduct. Moreover, Plaintiff points          to no authority where defamatory        comments

supported a claim of IIED.

       Finally, Plaintiffs termination does not support this IIED claim. "[T]here is general

hesitation   'to find intentional infliction of   emotional distress   in the workplace        because,   if
everyday   job   stresses resulting from discipline, personality conflicts,      job transfers or     even

terminations could give rise to a cause of action for intentional infliction of emotional distress,



                                                   t2
nearly every employee would have a cause of action."'Richards v. United States Steel, 869 F.3d

557, 567 (7th Cir. 2017) (quoting Naeem v. McKesson Druq Co. , 444 F.3d 593, 606 (7th Cir.

2006). Accordingly, "lllinois courts generally disfavor application of the tort to employment

termination." Macchia v. Loyola Univ. Med. Ctr., No. 04 C 5049,2004 WL 2392201, at 7 (N.D.

Ill. Oct. 25,2004).

       Plaintiff alleges that his termination was discriminatory and or retaliatory and thus

unlawful. However, Illinois has a high standard for extreme and outrageous conduct, and even

unlawful terminations generally do not support IIED claims. Jaskowski v. Rodman & Renshaw.

Inc., 813 F. Supp. 1359,1363 (l{.D.   Ill.   1993) (holding that the     plaintiff   s allegation that she was

unlawfully demoted to a position earning half of her original salary when she returned from

maternity leave was not sufficient support for IIED claim); see also Stoecklein v. Illinois Tool

Works. Inc., 589 F. Supp. 139,146 (N.D.        Ill.   1984) (finding that allegations that the plaintiff was

demoted, forced to retire due to his age, and that his employer reneged on a promise to provide

26 pay periods of severance pay and job counseling was not extreme and outrageous conduct as a

matter of law).

       For these reasons, Law and Walker's alleged conduct does not pass the high bar to

qualify as extreme and outrageous conduct. Schweihs, 77 N.E.3d at 63; see. e.g., Clay v. Quartet

Mfg. Co.,644 F. Supp. 56 (N.D.     Ill.      1986)(holding that the unlawful denial of employment

benefits, coercion    of employee to engage in              sexual relationship, offensive remarks, and

unwanted touchings constituted extreme and outrageous conduct); Pavilon                      v. Kaferly,   561

N.E.2d 1245 (Ill. App. 1990) (holding that the defendant's conduct was extreme and outrageous

where he was aware that the plaintiff was susceptible               to emotional distress; he repeatedly




                                                       r3
propositioned the plaintiff with money in exchange for sex; he threatened to kill her and rape her;

and he challenged the   plaintiff   s   right to custody of her son).

E.   The Defamatory Statement was not Placed in False Light Before the Public

        In Count IV, Plaintiff claims the tort of false light invasion of privacy against Law              and

Walker. Illinois law identifies three elements that are necessary to state a claim for false light

invasion of privacy: (1) the plaintiff was placed in a false light before the public as a result of the

defendants' action; (2) the false light in which the plaintiff was placed would be highly offbnsive

to a reasonable person; and (3) the defendant acted with actual malice, that is, with knowledge

that the statements were false or with reckless disregard for whether the statements were true or

false." Thompson v. Vill. of Monee, No. 12 C 5020, 2013 WL 3337801 . at *24 (N.D. Ill. July I ,

2013) (citing Kolegas v. Heftel Broad. Corp.,607 N.E.2d 201,209-10                   (lll.   1992); Ravelins v.

HarperCollins Publishers Inc. ,04-2963,2005 WL 900232 (7th Cir. Mar. 4,2005).

        Defendants argue that Law's alleged statements                  to   Ramos, Pepich, and the Triton

Supervisors that Plaintiff was suicidal is insufficient for a false light claim. The Court agrees.

"[T]he heart of this tort lies in the publicity." Lovqren v. Citizens First Nat'l Bank, 534 N.E.2d

987,989 (1989)."To be actionable, the statement must not merely be published to a third person,

as in defamation, but publicized, which is defined as making the matter public by communicating

it to the public at large, or to    so many persons that the matter must be regarded as substantially

certain to become one of public knowledge." Moriarty v. Dyson. Inc., No. 09 C 2777 , 2010 WL

2745969,   at *4 (N.D. Ill. July 8, 2010). Law's alleged                 statement   to the Triton College
supervisors and    two of Plaintifls co-employees at Canadian Pacific does not equate to

communicating to the public at large.




                                                       l4
          In response, Plaintiff cites Duncan v. Peterson,947 N.E.2d 305, 317 (2010), for the

proposition that a "limited publication to recipients who are in a speciol relationship with the

plaintiff satisfies the publicity element." However, Plaintiff s argument ignores Seventh Circuit

precedent refusing to accept special relationship reasoning where allegedly false statements were

communicated to the Plaintiffs coworkers and/or supervisors. Frobose v. Am. Sav.                       &   Loan

Ass'n, 152 F.3d 602,618 (7th Cir. 1998) ("[C]ommunications and actions between and among

the employees, off,rcers, and directors of the association, who by virtue of their positions would

have a natural interest in,      if not a responsibility to know about, the matters       communicated" do

not support a false light claim).

          While some Illinois Appellate courts have accepted the special relationship reasoning,

Duncan, 947 N.E.2d at 305, the Court must follow the Seventh Circuit decision in Frobose, 152

F.3d at 618. "In the absence of a superseding decision by the Illinois Supreme Court, this Court

is bound by Seventh Circuit precedent." Davis v. Jewish Vocational Serv., No. 07 C 4735,2010

WL   1   172537, at 6 Q'{.D.   Ill. Mar.   17   ,2010) (citing Reiser v. Residential Funding Corp., 380 F.3d

1027, 1029 (7th Cir. 2004) (While "[intermediate state courts] could in principle persuade us to

reconsider and ovemrle our precedent; assuredly they do not themselves liberate district judges

from the force of our decisions."). Thus, the Court rejects Plaintiff s argument that                it   should

apply the special relationship reasoning. Therefore, Plaintiff fails to allege he was placed in a

false light before the public. Accordingly, his claim                of false light   invasion   of privacy   is

dismissed.

F. Plaintiff Sufficiently      Alleges Law and Walker Violated S 1981.

          Finally, Plaintiff alleges that Law and Walker violated $ l981. "Section 1981 prohibits

discrimination in the making and enforcement of private contracts." Black Agents                   &   Brokers



                                                           15
Aeency. Inc. v. Near N. Ins. Brokeraqe, 409 F.3d 833, 837 (7th Cir. 2005). "To establish a claim

under $ 1981, the plaintiffs must show that    (l) they are members of a racial minority; (2) the
defendant had an intent to discriminate on the basis of race; and (3) the discrimination concerned

one or more of the activities enumerated in the statute[.]" Monis v. Office Max,89 F.3d                 4ll,
413 (7th   Cir. 1996). Individual employees can be held liable under $ 1981 if they participated in

the unlawful conduct. Carter v. Chi. State Univ. ,778   F   .3d 651 , 657 (7th Cir. 201 5).

       Law and Walker argue that Plaintiff fails to allege a $      l98l violation and fails      to allege a

causal relationship between Law and Walker's racially motivated actions and the adverse

employment actions Plaintiff suffered. The Court disagrees. For a Title VII claim, it is sufficient

for a complaint to state "I was turned down for a job because of my race." Bennett v. Schmidt,

153 F.3d 516, 518 (7th Cir. 1998). "Althoughsection 1981 and Title            VII differ in the types of

discrimination they proscribe, the methods of proof and elements of the case are essentially

identical." Johnson v. City of Fort Wayne. Ind., 91 F.3d 922, 940 (7th Cir. 1996) (emphasis

added). Plaintiff alleges that he is an Asian male and was terminated as a result of his race and

for voicing complaints about the discriminatory treatment he endured. See CBOCS W.. Inc. v.

Humphries, 553 U.S. 442, 451 (2008) (holding that           $ l98l    encompasses retaliation claims).

Plaintiff alleges that Law and Walker were not only aware of the alleged discrimination; but had

an active role in Canadian Pacific's decision to terminate Plaintiff due to his race and in

retaliation for him raising concerns about racially biased conditions. See James F. Jackson v.

Local 705. Int'l Bhd. of Teamsters, No. 95 C 7510,2002 WL 460841, at *9 (N.D. Ill. Mar. 26,

2002) ("[T]he element of personal involvement may be satisfied by proof that a supervisor had

knowledge of the alleged acts of discrimination and failed to remedy or prevent them."). For

these reasons, Plaintiff has sufficiently alleged Law and Walker violated                     $    1981 by



                                                 t6
discriminating against Plaintiff on the basis of his race and in retaliation to his complaints of

discrimination, as it pertains to Plaintiff   s   termination Canadian Pacific.

        Plaintiff has also sufficiently alleged that Law violated $ 1981, in regards to Law's

alleged statement to the Triton Supervisors that Plaintiff was placed on leave because he was

suicidal. The fact that Law is not a party to Plaintifls employment agreement with Triton

College is irrelevant, as the Seventh Circuit as held that "tortious interference with contract

rights violates [$] 1981 when the motivation for the interference is racial." Muhammad v. Oliver,

547 F.3d874,878 (7th     Cir.2008); (citing Vietnamese Fishermen's Ass'n v. Knights of Ku Klux

Klan, 518 F.Supp.993,1007-08 (S.D.Tex.1981)) (The Ku Klux Klan violates $ l98l when they

beat up nonwhites who try to enforce their contracts, despite the Klan not being a party to those

contracts); see also Shaikh v. City of Chi., 341 F.3d 627, 630 (7th Cir. 2003) ("[The plaintiffl is

correct in noting that a third party's interference with an individual's equal opportunity to enter

into contracts ... can support civil-rights claims under $ 1981[.]"). This is what Plaintiff alleges:

Law used his position with Canadian Pacific to interfere with, for racial reasons, Plaintiffs

employment with Triton College.

        As discussed throughout, Plaintiff fails to allege a connection between Walker and Triton

College. Accordingly, Plaintiff s $ 1981 claim against Walker fails to the extent that it is based

upon Plaintiff s suspension from Triton College.

                                     III.         CONCLUSION

        Plaintiff has sufficiently alleged that Law and Walker engaged in a conspiracy to commit

defamation per se. Plaintiff failed to allege that Walker interfered with Plaintiff s economic

advantage, and thus, Walker is dismissed from Count            II with prejudice. Plaintiff s IIED claim,

Count III, is dismissed with prejudice. Plaintiffls false light invasion of privacy claim, Count IV,



                                                       t7
is dismissed with prejudice. Finally, Plaintiff sufficiently alleged that both Law and Walker

violated   $   1981. For the reasons stated, Defendant Law and Walkers' motion to dismiss is

granted in part and denied in part.

       IT IS SO ORDERED.




                                            CHARLES RONALD NORGLE,         J
                                            United States District Court
DATE: November 19,2018




                                               l8
